United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.R., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, Tracy, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1061
Issued: November 21, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 15, 2019 appellant, through counsel, filed a timely appeal from a January 30,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish Valley Fever
causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On February 7, 2018 appellant, then a 34-year-old distribution process supervisor, filed an
occupational disease claim (Form CA-2) alleging that he contracted coccidioidomycosis, also
known as Valley Fever, due to factors of his federal employment. He explained that Valley Fever
is a fungus that grows in dust and soil and, when inhaled, spores could lodge in the lungs and grow
causing fever, cough, etc. Appellant was first hospitalized on January 2, 2018. He indicated that
he first became aware of his condition and that it was caused or aggravated by his employment
duties on January 5, 2018. Appellant did not stop work.
In a supporting narrative statement dated January 5, 2018, appellant indicated that on
December 23, 2017 he began to have a light cough. Beginning in the evening of December 24,
2017, he felt very tired and by the end of the evening he had developed a fever. The next morning
appellant woke up and thought he was feeling better, but by the afternoon he was feverish and
sweating profusely for the remainder of the evening. On December 26, 2017 he was feeling the
same level of sickness and by the afternoon began experiencing severe chest pain while at work.
Appellant advised his supervisor that he needed to leave for the day as he was going to the hospital.
Appellant underwent testing at an emergency room and was diagnosed with an upper
respiratory infection. He was discharged with instructions for his care and advised that he should
remain off work for three days. Appellant returned to work on December 29, 2017, despite not
feeling well. He returned to the hospital the following day and was diagnosed with pneumonia
and was treated with antibiotics. On January 1, 2018 appellant was had no relief from his
symptoms, had a fever of 103 degrees, and complained of kidney pain. Upon his return to the
hospital, he was flagged for sepsis and the possibility of another illness.
On January 2, 2018 Dr. Neel Shah, a Board-certified oncologist, evaluated appellant and
advised him of his opinion that he had Valley Fever. He indicated that this condition was more
prevalent in warehouse environments around dust or pigeon droppings, as well as field workers
who are exposed to soil where fungus grows. On January 5, 2018 Dr. Shah received preliminary
test results indicating that he had Valley Fever. He also noted that the test indicated that the fungus
had entered appellant’s body within the few days prior to the start of his symptoms. Dr. Shah
provided treatment for appellant’s Valley Fever until January 8, 2018 when he was released from
the hospital to continue his recovery at home.
In a January 19, 2018 report, Dr. Mitchell Seitz, a Board-certified internist, diagnosed
primary fungal infection of the lung due to coccidioides immitis. A respiratory culture dated
January 19, 2018 demonstrated coccidioides immitis, confirmed by deoxyribonucleic acid probe
and light mixed respiratory flora.
In a development letter dated February 20, 2018, OWCP informed appellant that the factual
and medical evidence of record was insufficient to establish his claim. It advised him of the

2

deficiencies of his claim, requested that he provide additional factual and medical evidence to
establish his claim, and afforded him 30 days to submit the necessary evidence.
In response appellant submitted a January 10, 2018 report from Dr. Seitz indicating that he
had developed a cough, fevers, chills, and sweats and had eventually been diagnosed with Valley
Fever.
A diagnostic test dated February 5, 2018 demonstrated serologic findings which confirmed
that appellant had a coccidioidal infection.
In a progress report dated February 16, 2018, Dr. Seitz indicated that appellant appeared to
be improving. He anticipated an approximate six-month course of treatment and two additional
weeks off work before deciding on further work restrictions.
In a March 20, 2017 narrative statement, appellant noted that he supervised multiple
employees in different warehouses and handled very dusty and dirty materials on a daily basis at
work. He noted that there was also construction taking place at his duty station, which caused dust
and dirt to fly around. Appellant reported that his exposure to fungus outside of his employment
was minimal and he had never been previously diagnosed with Valley Fever or any other
respiratory condition. He further indicated that he had coworkers who had also been diagnosed
with Valley Fever.
In an April 3, 2018 letter, the employing establishment noted that an internal investigation
concluded that the allegations of other employees being sick due to Valley Fever could not be
substantiated. Prior to receiving the complaint, the employing establishment had been investigated
and it was determined that Valley Fever was caused by the fungus coccidiorides immitis that lived
in the top 2 to 12 inches of soil in many parts of the state of California. The letter also explained
that, according to the Centers for Disease Control and Prevention, there were no commercially
available tests to detect the liberated fungal spores in the soil. It further noted the difficulties with
testing for coccidiorides immitis. The employing establishment stressed the importance of good
housekeeping in order to minimize dust accumulation and also offered filtering face pieces to all
employees as a personal protective equipment option.
The employing establishment also submitted a copy of its February 17, 2016 respiratory
protection plan, a “Coccidioidomycosis in California Provisional Monthly Report” for January to
February 2018, and a copy of the safety orientation for contractors.
By decision dated April 27, 2018, OWCP found that the factual evidence was sufficient to
establish fact of injury, but denied the claim finding that the medical evidence of record failed to
establish a causal relationship between the diagnosed condition and the accepted factors of
appellant’s federal employment.
On May 30, 2018 appellant, through counsel, requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review. The hearing was held on
November 15, 2018.
In a letter dated December 17, 2018, the employing establishment controverted appellant’s
claim indicating that the record contained no rationalized medical opinion evidence to establish
3

causal relationship between his condition and his employment. It also noted that appellant both
lived and worked in a “coccidiorides or Valley Fever endemic area” of California.
By decision dated January 30, 2019, the hearing representative affirmed the April 27, 2018
decision finding that the medical evidence of record was insufficient to establish a causal
relationship between the diagnosed condition and the accepted factors of appellant’s federal
employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including the fact that the individual is an employee of the United States within the
meaning of FECA, that the claim was timely filed within the applicable time limitation period of
FECA, that an injury was sustained in the performance of duty as alleged, and that any disability
or specific condition for which compensation is claimed is causally related to the employment
injury.4 These are the essential elements of every compensation claim regardless of whether the
claim is predicated on a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.7 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background.8 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factor(s).9
3

Id.

4

K.V., Docket No. 18-0947 (issued March 4, 2019); M.E., Docket No. 18-1135 (issued January 4, 2019); Kathryn
Haggerty, 45 ECAB 383, 388 (1994).
5

K.V. and M.E., id.; Elaine Pendleton, 40 ECAB 1143 (1989).

6
R.G., Docket No. 19-0233 (issued July 16, 2019). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I.
Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
7

T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB 238 (1996).

8

M.V., Docket No. 18-0884 (issued December 28, 2018).

9

Id.; Victor J. Woodhams, supra note 6.

4

ANALYSIS
The Board finds that appellant has not met his burden of proof to establish Valley Fever
causally related to the accepted factors of his federal employment.
In support of his claim, appellant submitted a January 2, 2018 report from Dr. Shah in
which he diagnosed Valley Fever and explained that this condition was more prevalent among
warehouse workers who are exposed to a lot of dust or in the fields and exposed to soil where
fungus grows. While Dr. Shah provided a diagnosis, he did not offer an opinion as to whether
appellant’s employment caused or aggravated his condition.10 Medical evidence that does not
offer an opinion regarding the cause of an employee’s condition or disability is of no probative
value on the issue of causal relationship.11 As Dr. Shah’s report does not provide an opinion as to
causal relationship, it is insufficient to meet appellant’s burden of proof to establish his claim.
Similarly, Dr. Seitz, in his reports dated January 10, 19, and February 16, 2018, provided
diagnoses and examination findings, but failed to provide an opinion on causal relationship. As
such, his reports are also of no probative value and are insufficient to establish appellant’s claim.12
In support of his claim, appellant also submitted diagnostic imaging studies in the form of
a January 19, 2018 respiratory culture and serologic findings dated February 5, 2018. The Board
has held that diagnostic studies lack probative value as they do not provide an opinion on causal
relationship between the employment exposure and appellant’s diagnosed condition(s).13 These
reports are therefore insufficient to establish appellant’s claim.
As appellant has not submitted rationalized medical evidence to support his claim that his
diagnosed condition of Valley Fever was causally related to the accepted factors of his federal
employment he has not met his burden of proof to establish his claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish Valley Fever
causally related to the accepted factors of his federal employment.

10

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

11

Id.

12

Id.

13

I.C., Docket No. 19-0804 (issued August 23, 2019).

5

ORDER
IT IS HEREBY ORDERED THAT the January 30, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 21, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

